Having reviewed this petition and its supporting
                documentation, we are not persuaded that our intervention is warranted
                as petitioners failed to demonstrate that the district court manifestly
                abused its discretion in resolving attorney fees and costs.    See NRS
                34.020(2) (certiorari); NRS 34.160 (mandamus);       Round Hill Gen.
                Improvement Dist. v. Newman, 97 Nev. 601, 604, 637 P.2d 534, 536 (1981).
                Accordingly, we
                           ORDER the petition DENIED.



                                                                               J.
                                                 Hardesty




                                                 Parraguirre


                                                                               J.




                cc: Hon. Brent T. Adams, District Judge
                     Watson Rounds
                     William A. Byrd
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A